ANDERSON, J.
An action of forcible entry and detainer under section 2126 of the Code of 1896 lies against one who enters peaceably upon premises in the possession of another, and by unlawful refusal keeps the party out of possession. — Knowles v. Ogletree, 96 Ala. 555.
*544Our first statute on this subject was approved February 10th, 1805, when this State formed a part of the Mississippi Territory, and is found in Clay’s Digest, 250. Under that statute there have been several rulings of this court, defining what degree of force is necessary to constitute a forcible entry.- — Botts v. Armstrong, 8 Por. 57; Mattock v. Thompson, 18 Ala. 600; McGonegal v. Walker, 23 Ala. 361. And it was then decided, that, in order to sustain the action, the plaintiff had to slhow that defendant had forcibly entered his premises. An act was approved (Acts, 1878-9, p. 49), defining what wrongful acts should establish forcible1 entry and detainer, and which is contained in section 2126 of the Code of 1896. That act made an addendum by including one who enters peaceably and then by unlawful refusal keeps the party out of possession. — Weldon v. Schlosser, 74 Ala. 355.
It will be observed that, in order to establish the action, where the entry was not forcible, the withholding must be unlawful, and cannot- be maintained against one who rightfully withholds the possession.
In the case at bar, the plaintiff had rented the land for the year 1900 from Reynolds, the owner, and had subrented it that year to Crane. There is no proof that he rented it for the year 1901, although he says he was going to put another man in the house when Crane vacated. The defendant moved in, in the early part of 1901, as soon as Crane moved out, and we think that he should have- been permitted to prove that he entered under Reynolds, the owner of the land, and that, if he did so, his refusal to surrender the possession was not unlawful. This would certainly be the case in the absence of any proof on the part of the plaintiff that he had re-rented the premises from Reynolds, the owner, for the year 1901. The trial court erred in not permitting the defendant to show that he was the tenant or subtenant of Reynolds at the time of the withholding of the land.
The trial court did not err in sustaining the plaintiff’s objection to the question by counsel to the defendant, “I-Iow he came to go into the- house on the premises in dispute?” This question called for the uncommunicated motive or reason of the witness and was.improper.- — Dent *545v. State, 105 Ala. 14; Ball v. Farley, 81 Ala. 288; Ford v. State, 71 Ala. 385. The statement of counsel of the reason ancl pilrpose of tlie evidence in no way changed the form of the question or rendered it proper.
The court properly refused the requested charges of the defendant.
The judgment rendered by the court against defendant and his bondsmen upon the motion of plaintiff was in compliance with section 2146 of the Code of 1896, and properly included the rent of the premises pending the appeal, if plaintiff was entitled to recover.
The judgment of the circuit court is reversed and the cause remanded.
Beversed and remanded.
McClellan, C. J., Tyson and Simpson, JJ., concurring.